—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered June 10, 1993, convicting him of sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that the evidence is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, including issues involving eyewitness identification testimony, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Caban, 120 AD2d 603). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
Furthermore, the comments made by the Trial Judge to the defense counsel did not deprive the defendant of a fair trial. The Judge did not interfere with the presentation of the defendant’s case, and the remarks did not show any bias against the defendant or otherwise indicate that the Judge had any opinion regarding the merits of the case (see, People v Moulton, 43 NY2d 944).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Copertino, Hart and Krausman, JJ., concur.